Baldwin, Judge.
This appeal is from the decision and judgment of the Customs-Court, Third Division, sustaining appellee’s protest concerning the classification of certain fish hooks and their tin containers. The opinion of the Customs Court appears at 69 Cust. Ct. 78, C.D. 4377, (1972). The court held that the fish hooks qualified for duty-free-entry under item 800.00, TSUS, as returned American products which had not “been advanced in value or improved in condition by any process of manufacture or other means while abroad.”
After a thorough consideration of appellant’s arguments, we liave-concluded that we are in full agreement with the opinion of the Customs Court, and we adopt it as our own. The judgment is affirmed.